DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 05/07/2021 and 05/10/2021 have been considered and made of record by the examiner.
Specification
The abstract of the disclosure is objected to because “Fig. 2A” should be deleted from the last line of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  as to claim 1, line 4, “waveguide antennas.” should be replaced by waveguide antennas; and.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  as to claim 1, line 6, “RF” should be replaced by Radio Frequency (RF).  Appropriate correction is required.
Claims 8 and 17-19 are objected to because of the following informalities:  as to claims 8 and 17-19, “m” and “n” should be defined as non-zero positive integers.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  as to claim 15, line 1, “RF” should be replaced by Radio Frequency (RF).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  as to claim 15, there should be an “and” between the last two limitations of the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/314,477 in view of Hammerschmidt et al. (hereinafter, referred to as Hammerschmidt) (US 2018/0210079).
Claim 11 of copending Application No. 17/314,477 discloses all the subject matters claimed in claims 1, 13, and 14 of the instant application except that the antenna array comprising at least one of a plurality of patch antennas and a plurality of waveguide antennas and that at least two antennas are configured for RF communication (see the table below). Hammerschmidt, in the same field of endeavor, discloses an antenna system (see Figs. 1 and 2 and paragraphs 0018, 0024, 0077, and 0080), the antenna system comprising: an antenna array (see Figs. 1 and 2, antennas 110-1 and 110-2 and paragraph 0064) for beamforming (see paragraph 0039), the antenna array comprising at least one of a plurality of patch antennas and a plurality of waveguide antennas (see paragraphs 0021, 0031, and 0070). Hammerschmidt further discloses that the antenna system is able to configure at least two antennas of the plurality of antennas to transmit and/or receive an RF communication signal (see paragraphs 0021, 0027-0030, and 0093) and to configure at least one antenna of the plurality of antennas to transmit a radar signal and one antenna of the plurality of antennas to receive a reflection of the radar signal as a reflected radar signal (see paragraphs 0020, 0042, and 0045-0050). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 11 of copending Application No. 17/314,477 and use patch antennas in the system in order to reduce the size and cost of the circuit. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to use two antennas for RF communication in order to increase the data throughput in the communication system.
Instant Application
Application No. 17/314,477
1. An antenna system for a mobile communications network base station, the antenna system comprising: an antenna array for beamforming, the antenna array comprising at least one of a plurality of patch antennas and a plurality of waveguide antennas. a controller coupled to the antenna array for configuring each antenna to transmit or receive an RF signal; wherein the controller is operable to: (i) configure at least two antennas of the plurality of antennas to transmit and/or receive an RF communication signal and to configure at least one antenna of the plurality of antennas to transmit a radar signal and one antenna of the plurality of antennas to receive a reflection of the radar signal as a reflected radar signal, or (ii) configure at least two antennas of the plurality of antennas to transmit and/or receive an RF communication signal in a first mode and to configure at least one antenna of the plurality of antennas to transmit a radar signal and at least one further antenna of the plurality of antennas to receive the reflected radar signal in a second mode.

13. An RF communications apparatus comprising the antenna system of any preceding claim 1 wherein the antenna system is configurable as an imaging radar sensor, a RF communications antenna or a combined imaging radar sensor and RF communications antenna. 
14. A mobile communications base station comprising the RF communications apparatus of claim 13.

11. A mobile communications base station comprising an antenna system, the antenna system comprising an antenna array for beamforming and a controller coupled to the antenna array and operable to: configure at least part of the antenna system as an imaging radar sensor; transmit a radar signal and receive the reflected radar signal; transmit the reflected radar signal information to a network apparatus; configure at least part of the antenna system as an RF communications antenna; and transmit and/or receive at least one communications signal.



This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 19 recite the limitation "the beamforming antenna" in claim 5, line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 6, 7, and 19 depend on claim 5, therefore they have been rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt et al. (hereinafter, referred to as Hammerschmidt) (US 2018/0210079), in view of Hook et al. (hereinafter, referred to as Hook) (WO 2020/067939).
As to claim 1, Hammerschmidt discloses an antenna system (see Figs. 1 and 2 and paragraphs 0018, 0024, 0077, and 0080), the antenna system comprising: an antenna array (see Figs. 1 and 2, antennas 110-1 and 110-2 and paragraph 0064) for beamforming (see paragraph 0039), the antenna array comprising at least one of a plurality of patch antennas and a plurality of waveguide antennas (see paragraphs 0021, 0031, and 0070). Hammerschmidt further discloses that the antenna system is able to configure at least two antennas of the plurality of antennas to transmit and/or receive an RF communication signal (see paragraphs 0021, 0027-0030, and 0093) and to configure at least one antenna of the plurality of antennas to transmit a radar signal and one antenna of the plurality of antennas to receive a reflection of the radar signal as a reflected radar signal (see paragraphs 0020, 0042, and 0045-0050). Hammerschmidt discloses all the subject matters claimed in claim 1, except for a controller coupled to the antenna array for configuring each antenna to transmit or receive signals. Hook, in the same field of endeavor, discloses a radar system and a method for controlling the radar system (see the abstract). Hook further discloses that the radar system comprises an antenna arrangement for transmitting and/or receiving signals (see the abstract). The radar system further comprises an antenna controller connected to the antenna arrangement, the antenna controller being configured to control an operation of the antenna arrangement (see the abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Hammerschmidt, as suggested by Hook, and add an antenna controller in the system, in order to control the antenna system more effectively. In rejection of claim 1 no patentable weight has been given to the limitations cited in the preamble.
As to claim 11, Hammerschmidt discloses that the antennas can be configured to up-convert digital data to a carrier frequency (see paragraph 0089). Hammerschmidt and Hook do not expressly disclose that the radar signal comprises the same frequency as the RF communication signal carrier frequency. However, it would have been obvious one of ordinary skill in the art, before the effective filing date of the invention was made, to try using the same frequency for the radar signals and the carrier frequency of the RF signal in order to reduce the complexity of the system.
As to claim 13, Hammerschmidt further discloses that the antenna system is configurable as a RF communications antenna (see paragraphs 0021, 0027-0030, and 0093). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt and of Hook, further in view of Lakhera et al. (hereinafter, referred to as Lakhera) (US 2019/0181079).
As to claim 12, Hammerschmidt discloses that the radar frequency is in the frequency range between 76 GHz and 81 GHz or between 152 GHz and 162 GHz (see paragraph 0041). Hammerschmidt and Hook disclose all the subject matters claimed in claim 12, except that the radar signal comprises a frequency which is a factor two reduction of the frequency of the RF communication signal. Lakhera, in the same field of endeavor, discloses a system that RF signals have a frequency that generally falls within a range of 20 KHz to 300 GHz (see paragraph 0013). From the ranges disclosed above, it is clear that the range of the RF signal is almost twice as high as the range of the radar signal. Frequency of the signals used in the communication system depends on the design requirements of the system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to try making the frequency of the RF signal twice as high as the frequency of the radar signal in order to meet the design requirements of the system and enable the system to work in high RF frequency bands.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt and of Hook, further in view of Wood et al. (hereinafter, referred to as Wood) (US 2019/0385746).
As to claim 14, Hammerschmidt and Hook do not expressly disclose that the vehicle radar system (see the title and abstract of Hammerschmidt) is part of a mobile communications base station. Wood, in the same field of endeavor, discloses a radar antenna system (see Fig. 1), where the radar antenna system is integrated within a radar antenna base station (see paragraph 0033). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to implement the radar system disclosed by Hammerschmidt in a base station in order to increase the flexibility of the communication system by enabling the base station to transmit/receive both RF and radar signals.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt, in view of Kim (KR 20170077092).
As to claim 15, Hammerschmidt discloses a method of operating an RF apparatus (see paragraphs 0021, 0027-0030, and 0093), the RF apparatus comprising an antenna system (see Figs. 1 and 2, antennas 110-1 and 110-2 and paragraph 0064) for beamforming (see paragraph 0039), the antenna system comprising a at least one of a plurality of patch antennas and a plurality of waveguide antennas (see paragraphs 0021, 0031, and 0070) and wherein the antenna system is and configurable as a RF communications beamforming antenna (see paragraphs 0021, 0027-0030, 0039, and 0093), the method comprising: configuring at least part of the antenna system to transmit a radar signal and receive a reflected radar signal (see paragraphs 0020, 0042, and 0045-0050); configuring at least part of the antenna system as a beamforming antenna to transmit and/or receive a communications signal (see paragraph 0039); and receiving and/or transmitting signals for at least one communication channel between a network element and user equipment (see paragraphs 0002, 0020, 0072 and 0132). Hammerschmidt discloses all the subject matters claimed in claim 15, except for determining at least one parameter for use in channel estimation from the received reflected radar signal. Kim, in the same field of endeavor, discloses a radar receiver that receives a plurality of the reflected signals and converts them into baseband signals (see paragraph 0022). Kim further discloses that the radar receiver performs channel estimation on each of the plurality of reflected signals using the plurality of changed reflected signals (see paragraph 0022). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Hammerschmidt, as suggested by Kim, and use the reflected received signal to perform channel estimation in order to increase the performance of the communication system by knowing the channel response.  
Allowable Subject Matter
Claims 2-4, 8-10, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632